 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALBERT LEE MITCHELL,                             No. 2:12-cr-00401-KJM
12                       Petitioner,
13           v.                                        ORDER
14    UNITED STATES,
15                       Respondent.
16

17                  On November 16, 2016, this court sentenced Albert Lee Mitchell to 120 months

18   imprisonment for knowingly receiving child pornography in violation of 18 U.S.C. § 2252(a)(2).

19   ECF No. 197, 201. Mitchell, through appointed counsel, appealed his conviction. ECF No. 200.

20   The appellate court affirmed his conviction, and his appeal was denied. ECF No. 210. Now,

21   proceeding pro se, Mitchell moves for in forma pauperis (“IFP”) status, seeking waiver of

22   prepayment of fees associated with his “forthcoming Section 2255 motion.” At this juncture,

23   Mitchell’s request is DENIED as premature.

24                  Pursuant to Local Rule 190(d), motions for relief under 28 U.S.C. § 2255 are

25   assigned, if possible, to the sentencing judge. As such, these motions are filed under the same

26   case number, caption and docket as the underlying criminal matter, which obviates the need to

27   impose additional filing fees customary with a new case filing or appeal. Moreover, even if a

28   § 2255 motion did require payment of fees, Mitchell has failed to provide adequate documentary
                                                      1
 1   support to justify IFP approval under 28 U.S.C. § 1915(a). See § 1915(a) (court may authorize
 2   action or proceeding without prepayment of fees “by a person who submits an affidavit that
 3   includes a statement of all assets such prisoner possesses that the person is unable to pay such
 4   fees or give security therefor.”). The denial of Mitchell’s motion here does not impede his ability
 5   to file his intended § 2255 motion, nor does it affect any future motions to proceed IFP; it merely
 6   denies his current IFP motion as procedurally premature.
 7                  Accordingly, Mitchell’s motion to proceed IFP, ECF No. 212, is DENIED.
 8                  IT IS SO ORDERED.
 9   DATED: December 18, 2018.
10

11
                                                       UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
